Dear Mr. Lee:
I am in receipt of your request for an Attorney General's opinion concerning the acceptance of children from Adams County, Mississippi to schools in Concordia Parish pursuant to a properly executed "Provisional Custody by Mandate." Questions 1, 3 and 4 have been addressed in Opinion 97-306 which is attached. In question two, you ask the following question:
      2) Does LSA-R.S. 9:951 et seq, "Provisional Custody by Mandate", require the parent executing the "Provisional Custody by Mandate" granting the legal custody of their children to a Louisiana citizen also have to be a Louisiana citizen?
LSA-R.S. 9:951 et seq, does not specify whether a parent executing a Provisional Custody by Mandate also has to be a Louisiana citizen. In Attorney General Opinion No. 97-306 our office opined:
      As stated in LSA-R.S. 17:104.1, it is the responsibility of the School Board within a given parish to determine a student's residency for school attendance and school transportation purposes. If a child is in fact residing in Concordia Parish pursuant to a properly executed mandate of provisional custody, then that child should be assigned to attend the appropriate school within that district.
Therefore, a parent executing a "Provisional Custody by Mandate" granting the legal custody of a child to a Louisiana citizen does not have to be a Louisiana citizen.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: ______________________________  BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc
Attachment